Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General, Counsel for the United States:
1. That the merchandise covered by the present appeals for reappraisement consists of hardboard manufactured in Prance and exported to the United States by the Societe Prancaise pour le Commerce Exterieur de Panneaux (EXPANO) and is described on the invoices as Isogil hardboard D-3 and D-6 and Isorel hardboard D-3;
2. That at the times of exportation of such merchandise, its export value within the meaning of Section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was less than its foreign value within the meaning of Section 402a (c) of that Act;
3. That foreign value as defined in Section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value for appraisement of this merchandise, and that such value is:
A. In the case of Isogil D-3, 3.31 nouveau francs per square meter, less 31%, less 1%, less 1 %%, less 20%, plus packing;
B. In the case of Isogil D-6, 5.06 nouveau francs per square meter, less 22%, lessl%, lessl%%, less 20%, plus packing,*
C. In the case of Isorel D-3, 3.31 nouveau francs per square meter, less 33%%, less 1%, less 1%%, less 20%, plus packing differential.
4. That as to all other merchandise covered by the invoices pertaining to these appeals for appraisement, Plaintiff hereby abandons its appeal; and that these appeals for reappraisement are deemed submitted upon the foregoing stipulations.
*521On the agreed facts, I find and hold foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved and that such value is as follows:
(a) With respect to the merchandise designated as Isogil D-3: 3.31 nouveau francs per square meter, less 31 percent, less 1 percent, less 1 % percent, less 20 percent, plus packing;
(b) with respect to the merchandise designated as Isogil D-6: 5.06 nouveau francs per square meter, less 22 percent, less 1 percent, less 1 % percent, less 20 percent, plus packing;
(c) with respect to the merchandise designated as Isorel D-3: 3.31 nouveau, francs per square meter, less 33% percent, less 1 percent, less 1% percent, less 20 percent, plus packing differential.
As to all other merchandise covered by the appeal herein, the appeal is dismissed.
Judgment will issue accordingly.